Citation Nr: 0007964	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty from August 1940 to September 
1945 and from February 1946 to April 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).

The Board previously remanded this case to the VARO for 
further development in December 1998.  The development was 
accomplished and the case is now again before the Board for 
appellate review.  


FINDING OF FACT

Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's service, 
and the veteran's death in September 1995, from cancer of the 
colon.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.312 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran's adenocarcinoma of 
the prostate developed from or was caused by his service-
connected prostatic hypertrophy, and that the adenocarcinoma 
of the prostate either caused or contributed, substantially 
and materially, to the veteran's death.  In the alternative, 
the appellant's representative argues that the veteran 
actually had adenocarcinoma for many years prior to 
diagnosis, and it was misdiagnosed as prostatic hypertrophy; 
therefore, service connection is warranted for the veteran's 
death.

The veteran served on active duty from August 1940 to 
September 1945 and from February 1946 to April 1969.  At the 
time of his death, the veteran was service connected for the 
following compensable disabilities:  1) residuals of 
fracture, right radius, 20 percent disabling; 2) prostatic 
hypertrophy with recurrent symptoms, 10 percent disabling.  
He was also service-connected with an assigned noncompensable 
rating, for a residual scar of the right thigh, hemorrhoids, 
and bilateral hearing loss.  At his death, he had a combined 
service-connected disability rating was 30 percent.  

Review of the medical evidence of record reveals that the 
veteran was diagnosed and treated for prostatic hypertrophy 
in service in 1963, and for a urinary infection in 1965.  On 
VA examination in June 1970, the prostate was found to be 
symmetrically enlarged, about three times normal size; with 
smooth surface; boggy consistency, and non-tender on 
palpation.  The diagnosis was benign prostatic hypertrophy, 
asymptomatic at time of examination.

Post-service VA medical records show that in 1992, the 
veteran presented with lower urinary tract symptoms and a 
diffusely, nodular prostate.  In December 1992, following a 
biopsy, he was diagnosed to have adenocarcinoma of the 
prostate.  He was treated with irradiation and hormonal 
therapy.  A letter from the Cancer Treatment Center, dated 
April 1993, indicated that the veteran had recently completed 
radiation therapy.  The amount of radiation he had received 
was considered a curative amount.  VA treatment records show 
that the veteran continued with his hormonal treatment and to 
be seen for follow-up visits thereafter.

VA hospital summary report dated December 1994, indicated 
that the veteran was admitted with complaints of increasing 
weakness and joint pain.  He had a history of carcinoma of 
the prostate which was followed in the genitourinary clinic 
and noted to be "pretty much under stable condition."  The 
prostatic specific antigen was found to be normal.  Endoscopy 
and endoscopic biopsy revealed adenocarcinoma of the cecum.  

VA hospital summary report dated January 1995, indicated that 
the veteran underwent a right hemicolectomy which revealed 
poorly differentiated adenocarcinoma extending through bowel 
wall into fatty tissue, with lymph nodal involvement.  VA 
medical records further show that a CT of the abdomen showed 
suspected liver metastasis; and a CT of the chest also showed 
suspected metastatic disease.  In February 1995, he was noted 
to have a nodule in the left upper chest; chemotherapy was 
deferred as long as he continued asymptomatic.  

A VA hospital summary report shows that the veteran was 
hospitalized from August to September 1995 "basically for 
terminal care".  Adenocarcinoma cells were present in the 
urine.  CEA level was greater than 600.  Abdominal x-ray 
showed ascites and hepatomegaly.  There were extensive 
bilateral pulmonary metastases in addition to the liver 
metastases.  The veteran's case was presented to the Tumor 
Board and discussed in detail.  It was considered that 
carcinoma of the prostate was the first primary with the 
colon cancer as second primary.  The recommendation was for 
supportive care.  The family was consulted and the veteran 
was discharged to nursing home care.

VA medical records show the veteran was again hospitalized 
for 3 days in September 1995, for suspected rectal bleeding.  
There was no evidence of further rectal bleeding and he was 
again transferred to the nursing home for terminal care.

The Certificate of Death indicates that the veteran died on 
September [redacted], 1995, at the nursing home.  He was 75 
years of age.  The reported cause of death was cancer of 
the colon.  

Following the Board's remand, the RO in April 1999, attempted 
to obtain additional medical records from the nursing home as 
well as the appellant.  No response was received.  In 
accordance with the remand instructions, the RO forwarded the 
claims file with a request for a medical opinion as to the 
causal relationship, if any, between the veteran's service-
connected prostatic hypertrophy, and his adenocarcinoma of 
the prostate and adenocarcinoma of the cecum.   In July 1999, 
a written VA medical opinion was received, to wit:

It is my professional opinion that 
subject deceased veteran primarily died 
of a second primary metastatic 
adenocarcinoma of colon (specifically 
cecum); adenocarcinoma of prostate may 
have been a contributory factor in 
veteran's demise, but could not be 
considered as the primary cause of death; 
it is not believed that the 
[adenocarcinoma] of cecum is causally 
related to the [adenocarcinoma] of 
prostate; [adenocarcinoma] of prostate 
can develop without any known prior 
prostatic disorder and this physician 
cannot categorically state that any pre-
existing prostate disorder (such as BPH) 
resulted in the subsequent development of 
[adenocarcinoma] of prostate.  [Emphasis 
added]

ANALYSIS

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran. 
38 C.F.R. § 3.312(a) (1999).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 
1991).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet. App. 19 (1993).

In this case, competent medical evidence has not been 
presented establishing a nexus, or link, between the 
veteran's death in September 1995 from adenocarcinoma of the 
colon and the veteran's service and/or serviceconnected 
disabilities.  Specifically, it is noted that there is no 
medical evidence of a link between the veteran's service-
connected benign prostatic hypertrophy (BPH) and the later 
development of either adenocarcinoma of the prostate or 
adenocarcinoma of the cecum, as alleged by the appellant.  
Furthermore, there is no medical evidence that the veteran's 
adenocarcinoma was incurred in service as alleged by the 
appellant's representative.

The appellant or her representative, as a lay person, is not 
competent to offer opinions on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In view of the above, the Board finds that a well grounded 
claim for service connection for the cause of the veteran's 
death has not been presented.  

Under 38 U.S.C.A. § 5103(a) the VA is obligated to advise a 
claimant of the evidence necessary to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
statement of the case and its January 1998 and August 1999 
supplemental statements of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of her application for the claim for 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


